Citation Nr: 0518110	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  97-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
December 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the veteran's claims folder was transferred 
to the Wilmington, Delaware RO in August 2001.

The veteran testified before a hearing officer at the RO in 
March 1996.  A transcript of the veteran's hearing has been 
associated with the record.

The veteran's case was remanded to the RO in April 1999 for 
additional development.  It was returned to the Board for 
appellate consideration in June 2005.


FINDINGS OF FACT

1.  The veteran has been fully informed of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a current diagnosis of PTSD 
attributable to events of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

In the present case, the veteran's claim was received in 
March 1993, well before the enactment of the VCAA.

At the outset of the veteran's claim, she was informed of the 
evidence necessary to substantiate it.  A statement of the 
case dated in June 1996, as well as supplemental statements 
of the case dated in May 1998, July 2000, and January 2005, 
provided notice to the veteran of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in March and November 1993, September 
1995, February 2000, May 2002, January 2004, and April 2004 
also instructed veteran regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence supportive of the claim.  

The Board's April 1999 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  The veteran has been afforded various VA 
examinations.  Numerous attempts have been made to secure the 
veteran's service medical records, and her service personnel 
records have been obtained.  Moreover, the veteran has been 
afforded the opportunity to testify at a hearing before RO 
personnel.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Available service medical records pertaining to the veteran's 
period of military service indicate that she underwent 
alcohol detoxification and rehabilitation in August and 
September 1992.  While participating in the August 1992 
detoxification program, the veteran referred to "a recent 
rape issue".  She did not elaborate.  She also report 
childhood abuse by her (step)father.  She shared few details 
of her life with others.   She was subsequently discharged 
from the Air Force.

The veteran submitted her claim of entitlement to service 
connection in March 1993.  She claimed that she had stress 
due to a rape in March 1992.

A VA fee basis examination was conducted in April 1993.  The 
examiner indicated that pertinent present and past personal 
and medical history were obtained.  The veteran reported that 
she had been raped in April 1992, but that she did not report 
the incident to the police because she just wanted to drop 
it.  She indicated that she lost weight subsequent to the 
rape, and that she had had intrusive thoughts and dreams 
about the incident.  She stated that one week following the 
rape, she got drunk and was subsequently subjected to 
nonjudicial punishment and alcohol counseling.  On mental 
status examination, the veteran was appropriately dressed and 
groomed.  Her mood and affect were moderately anxious and 
depressed.  There were no signs of symptoms of any formal 
thought disorder processes or other gross psychotic thinking 
or behavior.  There were no signs of symptoms of any gross 
organic brain syndrome.  Memory and concentration were within 
normal limits.  The diagnostic impression was adjustment 
reaction with mixed anxiety and depressive symptoms.  The 
examiner noted that there were some PTSD symptoms present, 
but that it was impossible to validate that a rape occurred.  

The RO contacted the veteran via letter in November 1993 and 
indicated that three attempts had been made to secure her 
service medical records.  The RO instructed the veteran to 
furnish any medical or lay evidence in her possession that 
might support her claim.  

Subsequently in November 1993, the National Personnel Records 
Center (NPRC) indicated that the veteran had a request 
pending with the discharge review board and that the board 
had requested her records.

A September 1995 letter from the RO informed the veteran that 
her service medical records remained outstanding.  The RO 
indicated that it would continue attempts to secure her 
records.

In a March 1996 letter, a counselor from a Vet Center 
indicated that she had been treating the veteran at the 
Pensacola Vet Center since January 1995.  She noted that the 
veteran was seen on a weekly basis and that she participated 
in group counseling for female veterans who had suffered 
sexual trauma while service in the military.  She related the 
veteran's report of having been sexually assaulted on two 
occasions during her military service, and noted that the 
veteran drank alcohol in excess as a result.  She noted that 
the veteran experienced nightmares, insomnia, depression, 
anxiety attacks, isolation and an inability to maintain 
personal relationships.  

The veteran testified before a hearing officer at the RO in 
March 1996.  Her representative indicated that she had 
suffered childhood abuse by her step father.  The veteran 
stated that she had been driving around and "this guy just 
came up and ...stuff happened."  She indicated that she was 
unable to forget about the incident and that she subsequently 
went out with friends and got drunk.  She reported that she 
did not receive treatment until January 1995, and that her 
counselor at the Vet Center had told her that her problem was 
stress due to the traumatic incidents she had experienced.

VA medical records reveal that the veteran was hospitalized 
for detoxification and treated on an outpatient basis on 
various occasions in 1996 and 1997.  Diagnoses contained in 
those records include alcohol dependence, cocaine dependence, 
opioid dependence, stimulant dependence, eating disorder not 
otherwise specified, and borderline personality disorder.  
Although the veteran reported a history of PTSD in April 
1997, the records reveal no clinical diagnosis of PTSD.

An October 2001 response from the NPRC indicated that there 
were no further service medical records on file.  A July 2003 
response from NPRC also stated that there were no additional 
records available.

A July 2003 letter from the Air Force Review Boards Office 
indicates that there was no indication that the veteran's 
service medical records actually accompanied the personnel 
records obtained by the Review Board.  The author stated that 
the veteran's review was completed in March 1994, and that 
her military personnel records were subsequently returned for 
ultimate transfer to the NPRC.

In January 2005, the veteran underwent an examination by a 
psychologist and a physician.  Her history was reviewed.  The 
examiners indicated that the veteran's service medical 
records were not available, but that she was felt to be a 
generally reliable historian.  She stated that she drank on 
the weekends and sometimes during the week.  The examiners 
noted the veteran's prior hospitalizations and diagnoses.  On 
mental status examination, the veteran answered all questions 
posed, but did not provide great detail.  She declined to 
discuss any details concerning the rape incident on active 
duty.  Her mood was mildly anxious and her affect was 
consistent with the reported mood.  She was neither depressed 
nor emotionally labile.  There were no signs of psychosis.  
Judgment and insight were intact.  Memory was also intact.  
The veteran complained of difficulty sleeping, anxiety, and 
worry.  The examiners noted that the veteran did not 
volunteer any symptoms that were unequivocally specific for 
PTSD, but that an invitation to respond to a list of specific 
symptoms produced an endorsement, with little elaboration, as 
to the following:  avoidance of television programs that 
trigger some psychological distress, occasional bad dreams, 
feeling anxious in open places, avoiding close friends, being 
nervous and jumpy, and startling easily.  The psychiatric 
diagnoses were alcohol abuse, alcohol dependence, heroin 
abuse and dependence, polysubstance abuse, eating disorder 
not otherwise specified, anxiety disorder not otherwise 
specified, and personality disorder not otherwise specified.  
The examiners noted that they had each interviewed the 
veteran, and that each had fully reviewed the veteran's  
medical records.  They indicated that the veteran did endorse 
some symptoms of PTSD, and that such symptoms overlapped with 
symptoms resulting from alcohol and substance abuse and could 
not be unequivocally assigned as deriving specifically from 
the reported rape.  They pointed out, however, that even if 
the veteran's reported symptoms were specifically derived 
from the reported rape, such symptoms would not meet the full 
diagnostic criteria for the diagnosis of PTSD.  They 
concluded that PTSD was not an appropriate diagnosis for the 
veteran.  They pointed out that although the reported rape 
might be linked to a few of the veteran's currently reported 
symptoms, the more likely cause of such symptoms was her long 
history of alcohol and polysubstance abuse, personality 
disorder, and pre-military developmental and sexual abuse 
issues.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

On review of the evidence of record, the Board concludes that 
service connection for PTSD is not warranted.  While there is 
evidence that the veteran does have some symptoms consistent 
with PTSD, the clinical records reflect no such diagnosis.  
The April 1993 fee basis examiner made no diagnosis of PTSD, 
noting only that there were some PTSD symptoms.  The January 
2005 examiners indicated that even if the veteran's reported 
symptoms were specifically derived from the rape she reported 
in service, such symptoms would not meet the full criteria 
for the diagnosis of PTSD, and concluded that PTSD was not an 
appropriate diagnosis.  In this regard, they noted that the 
more likely cause of the veteran's symptoms was her long 
history of alcohol and polysubstance abuse, personality 
disorder, and pre-military developmental and sexual abuse 
issues.

As discussed above, the veteran's entire service medical 
record file has not been located and associated with her 
claims folders.  The one August 1992 detoxification report 
does refer to a "recent rape issue", but no further details 
were provided.  Even if it were conceded that the veteran was 
raped in service, the fact remains that the veteran has not, 
at any time, carried a diagnosis of PTSD.  Regardless of 
whether the veteran's alleged stressor is verified, service 
connection for PTSD cannot be granted absent a diagnosis of 
that disorder.  Accordingly, the veteran's claim must fail 
because the preponderance of the evidence establishes that 
she does not currently have PTSD.




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


